UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended June 30, OR []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number:005-82164 MAINSTREET FINANCIAL CORPORATION (Exact name of small business issuer as specified in its charter) United States 20-1867479 (State or other jurisdiction of incorporation of organization) (IRS Employer Identification No.) 629 W. State Street, Hastings, Michigan 49058-1643 (Address of principal executive offices) (269) 945-9561 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 and 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Act.(Check one) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] Indicate the number of shares outstanding of each issuer's classes of common equity, as of the latest practicable date: At July 31, 2008, there were 756,068 shares of the issuers' common stock outstanding. MAINSTREET FINANCIAL CORPORATION Index Page Number PART IFINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of June 30, 2008 and December 31, 2007 1 Consolidated Statements ofOperations for the Three-Month and Six- Month Periods ended June 30, 2008 and 2007 2 Consolidated Statements of Changes in Shareholders' Equity for the Six-Month Period ended June 30, 2008 3 Consolidated Statements of Cash Flows for the Six-Month Periods ended June 30, 2008 and 2007 4 Notes to Consolidated Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures and Market Risk 17 Item 4T.Controls and Procedures 17 PART IIOTHER INFORMATION Item 1.Legal Proceedings 18 Item 1ARisk Factors 18 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3.Defaults Upon Senior Securities 18 Item 4.Submission of Matters to a Vote of Security Holders 18 Item 5.Other Information 18 Item 6.Exhibits 19 SIGNATURES EXHIBITS PART
